                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9

                                  10     THE VINEYARD HOUSE, LLC,                           Case No. 19-cv-01424-YGR
                                                        Plaintiff,
                                  11
                                                                                            ORDER SETTING BRIEFING SCHEDULE AND
                                                 v.                                         DISCOVERY DEADLINES
                                  12
Northern District of California
 United States District Court




                                  13     CONSTELLATION BRANDS U.S.                          RE: DKT. NOS. 51, 53
                                         OPERATIONS, INC.,
                                  14                    Defendant.
                                  15

                                  16          The Court has reviewed the parties’ filing regarding the briefing schedule for the motion

                                  17   for preliminary injunction and the remaining discovery in this matter. (Dkt. No. 51.)

                                  18   Accordingly, the Court hereby ORDERS per the parties’ agreement as follows:

                                  19                 Response to the motion for preliminary injunction shall be filed on or before

                                  20                  December 11, 2019; reply shall be filed on or before December 17, 2019;

                                  21                 Expert reports shall be due on or before December 16, 2019; rebuttal reports shall

                                  22                  be due on or before January 8, 2020; and

                                  23   Until otherwise ordered, fact and expert discovery cutoff shall remain on January 20, 2020.

                                  24   Parties are advised that given the current state of discovery disputes, the Court is considering

                                  25   ordering the dates, times, and locations of all depositions itself. Failure to comply with any court-

                                  26   ordered deposition will result in sanctions, including, if appropriate the exclusion of testimony at

                                  27   either the preliminary injunction stage or trial. The parties will be given the opportunity to

                                  28   provide the Court with the detailed calendars of all concerned, but it is likely that many will be
                                   1   inconvenienced. Of course, the parties are encouraged to resolve the issues themselves. The

                                   2   Court’s courtroom deputy will be in touch to schedule a conference call.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 2, 2019

                                   5
                                                                                                  YVONNE GONZALEZ ROGERS
                                   6                                                              UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
